Per Curiam. This claim, arising out of the death of a patrolman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement and Firemen Compensation Act,” [hereafter, "the Act”] Ill. Rev. Stat. 1971, Ch. 48, Sec. 281 et seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on July 10, 1974, the Court finds as follows: 1. That the claimant, Mary Ann Barth is the wife of the decedent and in the absence of a designated beneficiary, Sec. 3(a) of the Act provides that any award hereunder shall be paid to the surviving widow; 2. That the decedent, Richard J. Barth, was a patrolman employed by the Village of Downers Grove Police Department and engaged in the active performance of his duties, within the meaning of Sec. 2(e) of the Act, on March 18, 1974; 3. That on said date, Patrolman Barth responded to a call reporting two suspicious youths in the Northwest Park area. Officer Barth entered the park area on foot whereupon he was shot several times. Subsequent investigation resulted in the apprehension and arrest of two juvenile males who, it was discovered, had burglarized a residence in Downers Grove immediately prior to the killing of Officer Barth. The residence in question is located approximately two blocks from Northwest Park and the suspects fled through the park dropping some of the stolen items after the killing. Officer Barth was pronounced dead on arrival at Hinsdale Hospital, the Coroner’s Certificate of Death indicating the cause of death as "multiple gun shot wounds”. 4. The Court finds, therefore, that Officer Barth was killed in the line of duty as defined in Sec. 2(e) of the Act, and 5. That the proof submitted in support of this claim satisfied all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000 (twenty thousand dollars) be awarded to Mary Ann Barth as wife and beneficiary of the deceased patrolman, Richard J. Barth.